Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boult et al. (US Patent Application Publication 2011/0304465), herein after referred to as Boult, in view of Matsunami (US Patent Application Publication 2021/0197832).
Regarding independent claim 1, Boult discloses a test system for detecting driver impairment aboard a motor vehicle having a vehicle interior (abstract), the test system comprising: 
a plurality of sensors positioned within the vehicle interior, the sensors including at least a touch screen [ ] (Paragraphs [0037]-[0038] and [0050] describes impairment measurement tests can be achieved via touch screen.); and 
an electronic control unit (ECU) in communication with the sensors (Figure 1 reference control unit 108 depicted to be in contact with driver 105 via display, touch-screen or steering wheel and pedals generalized as reference numeral 106 as described in paragraph [0038]. It is noted paragraph [0038] first refers to reference numeral 108 as the display device but thereafter refers to reference numeral 108 as the control unit.), having a processor (Paragraph [0052] describes the impairment measurement unit to be a system including an operating system and processor family of which code is installed.) configured to access a calibrated baseline performance database (Paragraph [0037] describes the system to use baseline measurements calibrated to population-based calibration or a particular individual which makes the test more accurate in measuring impairment.), and including instructions for performing a cognitive response test, wherein the ECU is configured (Paragraph [0052] describes the impairment measurement unit to utilize code compiled/executed by an operating system and processor family.), in response to receiving a start request indicative of a requested start event of the motor vehicle (Figure 6 reference initial transmissions 611 described in paragraph [0042] to begin the test (the impairment measurement test).), to execute the instructions and thereby initiate the cognitive response test via the sensors (Paragraphs [0037]-[0038] and [0050] describes impairment measurement tests can be achieved via touch screen/sensors.), determine a test performance of a driver of the motor vehicle during the cognitive response test while the motor vehicle is off (Paragraph [0038] emphasizes the concept starts when the driver begins to initialize (start) operation of the vehicle such as by turning the key to the accessory position. Paragraphs [0037]-[0038] describes to perform the impairment test and output an impairment measurement (performance).), compare the determined test performance to the calibrated baseline performance to thereby determine a test score (Paragraph [0037] describes the impairment measurement to be performed by comparison the measured result with baseline data that may be calibrated to a particular user.), and execute a control action aboard the motor vehicle in response to the test score (Figure 6 reference ignition allowance signal 608 and 613 described in paragraph [0042] to allow or disallow the vehicle to start after the test has been completed. Paragraphs [0038] also describes to allow or stop the vehicle from operating based on the impairment measurement output.).
Boult does not specifically disclose a microphone as a sensor for a test system for detecting driver impairment.
Matsunami discloses a test system for detecting driver impairment aboard a motor vehicle having a vehicle interior (abstract), the test system comprising: a plurality of sensors positioned within the vehicle interior, the sensors including at least a touch screen and a microphone (Paragraph [0268] describes questions to be presented to a driver to be used for cognitive function test (driver impairment test). Paragraphs [0282] describes questions to be answered via touch on a touch panel/screen display and by verbally acquired by a microphone. Paragraph [0289] describes the questions to be presented to the driver via the display and/or the audio output.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s test system sensors including a touch screen with the known technique of the sensors additionally including a microphone for acquiring a verbal response from the driver yielding the predictable results of increasing the available options for the driver to respond to a cognitive/impairment test as disclosed by Matsunami (paragraphs [0268] and [0289]).
Regarding claim 2, Boult discloses the test system of claim 1, wherein the motor vehicle includes a vehicle telematics unit (VTU) in communication with the ECU (Figure 1 reference impairment measurement unit 103 connected with ECU/control unit via operating system 107 as described in paragraph [0038].), the ECU is configured to periodically update the calibrated baseline performance database (Paragraph [0038] describes to continue to monitor each operator and uses a measured based upon deviation from the best performance of that operator (describing periodically updating).) using telematics data from the VTU (Paragraph [0038] describes the impairment measurement unit 103/VTU to regard software that is run on the control unit 108/ECU.), and the telematics data is descriptive of actual driving behavior of the driver (Paragraph [0050] describes interacting with the impairment measurement unit via the operator/driver using the steering wheel, brakes, and accelerator pedals to create operator profiles. Use of steering wheel, brakes, and accelerator pedals is a description of actual driving behavior.).
Regarding claim 3, Boult discloses the test system of claim 2, wherein the actual driving behavior includes a previously demonstrated braking, acceleration, speed, and/or velocity behavior (Paragraph [0050] describes interacting with the impairment measurement unit via the operator/driver using the steering wheel, brakes, and accelerator pedals (acceleration, speed, and/or velocity behavior) to create operator profiles. Paragraph [0037] describes to calibrate baseline measurement to a particular individual to make the test more accurate and comparing the impairment measurement tests to the baseline performance (which describes the calibrated baseline performance to be previously demonstrated since it is before the current impairment measurement is taken allowing the current impairment measurement to be compared against the calibrated baseline).).
Regarding claim 4, Boult discloses the test system of claim 1, wherein the ECU is programmed with a Cognitive Response Ignition Disabler (CRID) logic block, and wherein the ECU, via the CRID logic block, is configured to prevent or delay a starting event of the motor vehicle when the test score is a failing test score (Figure 6 reference ignition allowance signal 608 and 613 described in paragraph [0042] to allow or disallow the vehicle to start after the test has been completed. Paragraphs [0038] also describes to allow or stop the vehicle from operating based on the impairment measurement output.).
Regarding claim 6, Matsunami discloses the test system of claim 1, wherein the cognitive response test includes an audible recognition test in which the ECU is configured to broadcast one or more questions within the vehicle interior, and to detect a verbal response of the driver via the microphone (Paragraph [0268] describes questions to be presented to a driver to be used for cognitive function test (driver impairment test). Paragraphs [0282] describes questions to be answered via touch on a touch panel/screen display and by verbally acquired by a microphone. Paragraph [0289] describes the questions to be presented to the driver via the display and/or the audio output.).
Regarding claim 9, Boult discloses the test system of claim 1, further comprising: a memory device of the ECU or accessible by the ECU, and on which is recorded the calibrated baseline performance database (Paragraph [0039] describes the measurement software and operator profiles (which includes baseline performance as described in paragraph [0050]) to be stored and run/executed.).
Regarding claim 10, Boult discloses the test system of claim 9, wherein the calibrated baseline performance database includes multiple data clusters, the ECU is configured to assign the driver to one of the data clusters as an assigned cluster, and to thereafter compare the test score to the assigned cluster to detect a threshold variance from the assigned cluster and thereby determine when the test score is a failing test score (Paragraph [0037] describes the baseline to be an absolute score transformation using a population-based calibration or individual-based calibration (a population data cluster of multiple population data clusters or the multiple data clusters regards 1) a population data cluster and 2) individual data cluster and selection 1 or 2)).
Regarding independent claim 11, Boult discloses a method for detecting driver impairment aboard a motor vehicle having a vehicle interior (abstract), the method comprising: 
receiving a start request indicative of a requested start event of the motor vehicle (Figure 6 reference initial transmissions 611 described in paragraph [0042] to begin the test (the impairment measurement test).); 
determining, via an electronic control unit (ECU) (Figure 1 reference control unit 108.), performance of a driver of the motor vehicle to a battery of cognitive response tests performed using a plurality of onboard sensors (Paragraph [0038] describes the impairment measurement tests 111 and 112 are performed via touch screen, steering wheel and pedals 106 (sensors),) while the motor vehicle is in an off state (Paragraph [0038] emphasizes the concept starts when the driver begins to initialize (start) operation of the vehicle such as by turning the key to the accessory position. Paragraphs [0037]-[0038] describes to perform the impairment test and output an impairment measurement (performance).), the sensors including at least a touch screen [ ] (Paragraphs [0037]-[0038] and [0050] describes impairment measurement tests can be achieved via touch screen.); 
comparing the performance of the driver to a calibrated baseline performance (Paragraph [0037] describes the system to use baseline measurements calibrated to a particular individual which makes the test more accurate in measuring impairment.) using the ECU to thereby determine a test score (Paragraph [0037] describes the impairment measurement to be performed by comparison of the measured result with baseline data that may be calibrated to a particular user.); and 
executing a control action aboard the motor vehicle, via the ECU, in response to the test score (Figure 6 reference ignition allowance signal 608 and 613 described in paragraph [0042] to allow or disallow the vehicle to start after the test has been completed. Paragraphs [0038] also describes to allow or stop the vehicle from operating based on the impairment measurement output.).
Boult does not specifically disclose a microphone as a sensor for a test system for detecting driver impairment.
Matsunami discloses a test system for detecting driver impairment aboard a motor vehicle having a vehicle interior (abstract), the test system comprising: a plurality of sensors positioned within the vehicle interior, the sensors including at least a touch screen and a microphone (Paragraph [0268] describes questions to be presented to a driver to be used for cognitive function test (driver impairment test). Paragraphs [0282] describes questions to be answered via touch on a touch panel/screen display and by verbally acquired by a microphone. Paragraph [0289] describes the questions to be presented to the driver via the display and/or the audio output.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s test system sensors including a touch screen with the known technique of the sensors additionally including a microphone for acquiring a verbal response from the driver yielding the predictable results of increasing the available options for the driver to respond to a cognitive/impairment test as disclosed by Matsunami (paragraphs [0268] and [0289]).
Regarding claim 12, Boult discloses the method of claim 11, wherein the motor vehicle includes a vehicle telematics unit (VTU) in communication with the ECU (Figure 1 reference impairment measurement unit 103 connected with ECU/control unit via operating system 107 as described in paragraph [0038].), the ECU is configured to periodically update the calibrated baseline performance database (Paragraph [0038] describes to continue to monitor each operator and uses a measured based upon deviation from the best performance of that operator (describing periodically updating).) using telematics data from the VTU (Paragraph [0038] describes the impairment measurement unit 103/VTU to regard software that is run on the control unit 108/ECU.), and the telematics data is descriptive of actual driving behavior of the driver (Paragraph [0050] describes interacting with the impairment measurement unit via the operator/driver using the steering wheel, brakes, and accelerator pedals to create operator profiles. Use of steering wheel, brakes, and accelerator pedals is a description of actual driving behavior.).
Regarding claim 13, Boult discloses the method of claim 12, wherein the actual driving behavior includes a previously demonstrated braking, acceleration, speed, and/or velocity behavior (Paragraph [0050] describes interacting with the impairment measurement unit via the operator/driver using the steering wheel, brakes, and accelerator pedals (acceleration, speed, and/or velocity behavior) to create operator profiles. Paragraph [0037] describes to calibrate baseline measurement to a particular individual to make the test more accurate and comparing the impairment measurement tests to the baseline performance (which describes the calibrated baseline performance to be previously demonstrated since it is before the current impairment measurement is taken allowing the current impairment measurement to be compared against the calibrated baseline).).
Regarding claim 14, Boult discloses the method of claim 11, further comprising: using a Cognitive Response Ignition Disabler (CRID) logic block of the ECU to prevent or delay a starting event of the motor vehicle when the test score is a failing test score (Figure 6 reference ignition allowance signal 608 and 613 described in paragraph [0042] to allow or disallow the vehicle to start after the test has been completed. Paragraphs [0038] also describes to allow or stop the vehicle from operating based on the impairment measurement output.).
Regarding claim 16, Matsunami discloses the method of claim 11, wherein determining the performance of a driver of the motor vehicle to the battery of cognitive response tests includes broadcasting one or more questions within the vehicle interior, and then detecting a verbal response of the driver via the microphone (Paragraph [0268] describes questions to be presented to a driver to be used for cognitive function test (driver impairment test). Paragraphs [0282] describes questions to be answered via touch on a touch panel/screen display and by verbally acquired by a microphone. Paragraph [0289] describes the questions to be presented to the driver via the display and/or the audio output.).

4.		Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boult-Matsunami in view of Volpe (US Patent Application Publication 2017/0188979).
Regarding claim 5, Boult discloses the test system of claim 1, wherein the cognitive response test includes a reflex response time test in which the ECU is configured to display [ ] on the touch screen, and to simultaneously detect touch events in which the driver touches the touch screen (Paragraphs [0037]-[0038] describes detecting reaction time (reflex response time) between a stimulus presentation on a touch screen and operators hitting a button of the touch screen as part of the impairment measurement test.).
Boult does not specifically disclose wherein the cognitive response test includes a reflex response time test in which the ECU is configured to display moving icons on the touch screen, and to simultaneously detect touch events in which the driver touches the moving icons.
Volpe discloses wherein the cognitive response test includes a reflex response time test in which the controller is configured to display moving icons on the touch screen, and to simultaneously detect touch events in which the patient/user touches the moving icons (Paragraph [0042] describes a device (of clause 32) to perform a touch screen activity of moving/dragging/repositioning image objects (causing an inherent touch on a moving displayed object), tracing a shape or path (shape or path of displayed object), rotating or manipulating multiple icons (display objects) on the touch screen display (also touch on a moving object). Paragraphs [0039] and [0043] describes clause 33 of paragraphs [0042] to regard a device to test a cognitive ability of the patient/user.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s touch screen impairment test with the known technique of display moving icons on the touch screen, and to simultaneously detect touch events in which the driver touches the moving icons yielding the predictable results of testing the driver’s cognitive ability while including testing of psychomotor, movement, visual or spatial, and reading ability as disclosed by Volpe (paragraph [0039]).
Regarding claim 15, Boult discloses the method of claim 11, wherein determining the performance of a driver of the motor vehicle to the battery of cognitive response tests includes determining a reflex response time test, via the ECU, by displaying [ ] on the touch screen, and by simultaneously detecting touch events in which the driver touches the touch screen (Paragraphs [0037]-[0038] describes detecting reaction time (reflex response time) between a stimulus presentation on a touch screen and operators hitting a button of the touch screen as part of the impairment measurement test.).
Boult does not specifically disclose wherein the cognitive response test includes a reflex response time test in which the ECU is configured to display moving icons on the touch screen, and to simultaneously detect touch events in which the driver touches the moving icons.
Volpe discloses wherein the cognitive response test includes a reflex response time test in which the controller is configured to display moving icons on the touch screen, and to simultaneously detect touch events in which the patient/user touches the moving icons (Paragraph [0042] describes a device (of clause 32) to perform a touch screen activity of moving/dragging/repositioning image objects (causing an inherent touch on a moving displayed object), tracing a shape or path (shape or path of displayed object), rotating or manipulating multiple icons (display objects) on the touch screen display (also touch on a moving object). Paragraphs [0039] and [0043] describes clause 33 of paragraphs [0042] to regard a device to test a cognitive ability of the patient/user.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s touch screen impairment test with the known technique of display moving icons on the touch screen, and to simultaneously detect touch events in which the driver touches the moving icons yielding the predictable results of testing the driver’s cognitive ability while including testing of psychomotor, movement, visual or spatial, and reading ability as disclosed by Volpe (paragraph [0039]).

5.		Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boult-Matsunami in view of Patton et al. (US Patent Application Publication 2020/0289042), herein after referred to as Patton.
Regarding claim 7, Boult disclose the test system of claim 1, 
Boult does not specifically disclose wherein the sensors include an eye-tracking camera, and wherein the cognitive response test includes an eye-tracking test in which the ECU is configured to direct the driver to look at different areas of the touch screen, and to detect a response speed of the driver via the eye-tracking camera as the driver looks at the different areas.
Patton discloses wherein the sensors include an eye-tracking camera, and wherein the cognitive response test includes an eye-tracking test in which the controller is configured to direct the driver to look at different areas of the [ ] screen, and to detect a response speed of the driver via the eye-tracking camera as the driver looks at the different areas (Paragraph [0110] describes a display to present an object that moves along a path to be tracked by a person’s eye such that a test can be used to detect irregular movement of the eyes which may be indicative of impairment.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s impairment/cognitive test with the known technique of an eye-tracking test in which the ECU is configured to direct the driver to look at different areas of the touch screen, and to detect a response speed of the driver via the eye-tracking camera as the driver looks at the different areas yielding the predictable results of detecting impairment as disclosed by Patton (paragraph [0110]).
Regarding claim 17, Boult discloses the method of claim 11, 
Boult does not specifically disclose wherein the sensors include an eye-tracking camera, and wherein determining the performance of a driver of the motor vehicle to the battery of cognitive response tests includes directing the driver to look at different areas of the touch screen, via the ECU, and thereafter detecting a response speed of the driver via the eye-tracking camera as the driver looks at the different areas.
Patton discloses wherein the sensors include an eye-tracking camera, and wherein the cognitive response test includes an eye-tracking test in which the controller is configured to direct the driver to look at different areas of the [ ] screen, and to detect a response speed of the driver via the eye-tracking camera as the driver looks at the different areas (Paragraph [0110] describes a display to present an object that moves along a path to be tracked by a person’s eye such that a test can be used to detect irregular movement of the eyes which may be indicative of impairment.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s impairment/cognitive test with the known technique of an eye-tracking test in which the ECU is configured to direct the driver to look at different areas of the touch screen, and to detect a response speed of the driver via the eye-tracking camera as the driver looks at the different areas yielding the predictable results of detecting impairment as disclosed by Patton (paragraph [0110]).

6.		Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boult-Matsunami in view of Jiang (US Patent Application Publication 2022/0156870).
Regarding claim 8, Boult discloses the test system of claim 1.
Boult does not specifically disclose wherein the control action includes displaying alternative ride options via the touch screen when the test score is a failing test score.
Jiang discloses wherein the control action includes displaying alternative ride options via the touch screen when the test score is a failing test score (Paragraph [0132] describes a taxi driver safety application wherein a passenger intending to order a taxi is tested via a displayed cognition test such that upon failing the passenger is reminded to contact emergency contacts to pick him up.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s impairment/cognitive test with the known technique wherein the control action includes displaying alternative ride options via the touch screen when the test score is a failing test score yielding the predictable results of reminding the determined impaired user of alternative ride options as disclosed by Jiang (paragraph [0132]).
Regarding claim 18, Boult discloses the method of claim 11
Boult does not specifically disclose wherein the control action includes displaying alternative ride options via the touch screen when the test score is a failing test score.
Jiang discloses wherein the control action includes displaying alternative ride options via the touch screen when the test score is a failing test score (Paragraph [0132] describes a taxi driver safety application wherein a passenger intending to order a taxi is tested via a displayed cognition test such that upon failing the passenger is reminded to contact emergency contacts to pick him up.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s impairment/cognitive test with the known technique wherein the control action includes displaying alternative ride options via the touch screen when the test score is a failing test score yielding the predictable results of reminding the determined impaired user of alternative ride options as disclosed by Jiang (paragraph [0132]).

7.		Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boult in view of Matsunami, Patton, and Volpe.
Regarding independent claim 19, Boult discloses a motor vehicle (abstract) comprising: 
a body defining a vehicle interior (Paragraph [0039] describes the vehicle interior to be housed inside the vehicle. It is also inherent normal in the art vehicles comprise vehicle interiors intended to house passengers/operators/drivers.); 
a set of road wheels connected to the body (It is inherent that a vehicle comprises wheel connected to the body.); and 
a test system for detecting driver impairment aboard the motor vehicle, including: a plurality of sensors positioned within the vehicle interior, the sensors including a touch screen (Paragraphs [0037]-[0038] and [0050] describes impairment measurement tests can be achieved via touch screen.), [ ], and [ ]; and 
an electronic control unit (ECU) in communication with the sensors (Figure 1 reference control unit 108 depicted to be in contact with driver 105 via display, touch-screen or steering wheel and pedals generalized as reference numeral 106 as described in paragraph [0038]. It is noted paragraph [0038] first refers to reference numeral 108 as the display device but thereafter refers to reference numeral 108 as the control unit.), having a processor (Paragraph [0052] describes the impairment measurement unit to be a system including an operating system and processor family of which code is installed.) configured to access a calibrated baseline performance database (Paragraph [0037] describes the system to use baseline measurements calibrated to population-based calibration or a particular individual which makes the test more accurate in measuring impairment.), and including instructions for performing a cognitive response test, wherein the ECU is configured (Paragraph [0052] describes the impairment measurement unit to utilize code compiled/executed by an operating system and processor family.), in response to receiving a start request indicative of a requested start event of the motor vehicle (Figure 6 reference initial transmissions 611 described in paragraph [0042] to begin the test (the impairment measurement test).), to execute the instructions and thereby initiate the cognitive response test using the sensors (Paragraphs [0037]-[0038] and [0050] describes impairment measurement tests can be achieved via touch screen/sensors.), the cognitive response test including: 
a reflex response time test using the touch screen, and in which the ECU is configured to display [ ] on the touch screen and simultaneously detect touch events in which the driver touches the touch screen (Paragraphs [0037]-[0038] describes detecting reaction time (reflex response time) between a stimulus presentation on a touch screen and operators hitting a button of the touch screen as part of the impairment measurement test.).
[ ]; and 
[ ]; 
wherein the ECU is configured to determine a test score of a driver of the motor vehicle during the cognitive response test while the motor vehicle is off (Paragraph [0038] emphasizes the concept starts when the driver begins to initialize (start) operation of the vehicle such as by turning the key to the accessory position. Paragraphs [0037]-[0038] describes to perform the impairment test and output an impairment measurement (performance).), compare the test score to the calibrated baseline performance database to detect a failing test result (Paragraph [0037] describes the impairment measurement to be performed by comparison the measured result with baseline data that may be calibrated to a particular user.), and execute a control action aboard the motor vehicle in response to the failing test result, including temporarily disabling or immobilizing the motor vehicle (Figure 6 reference ignition allowance signal 608 and 613 described in paragraph [0042] to allow or disallow the vehicle to start after the test has been completed. Paragraphs [0038] also describes to allow or stop the vehicle from operating based on the impairment measurement output.).
Boult does not specifically disclose a microphone as a sensor for a test system for detecting driver impairment or an audible recognition test using the microphone, and in which the ECU is configured to broadcast one or more questions within the vehicle interior and detect a verbal response of the driver via the microphone.
Matsunami discloses a test system for detecting driver impairment aboard a motor vehicle having a vehicle interior (abstract), the test system comprising: a plurality of sensors positioned within the vehicle interior, the sensors including at least a touch screen and a microphone (Paragraph [0268] describes questions to be presented to a driver to be used for cognitive function test (driver impairment test). Paragraphs [0282] describes questions to be answered via touch on a touch panel/screen display and by verbally acquired by a microphone. Paragraph [0289] describes the questions to be presented to the driver via the display and/or the audio output.);
an audible recognition test using the microphone, and in which the ECU is configured to broadcast one or more questions within the vehicle interior and detect a verbal response of the driver via the microphone (Paragraph [0268] describes questions to be presented to a driver to be used for cognitive function test (driver impairment test). Paragraphs [0282] describes questions to be answered via touch on a touch panel/screen display and by verbally acquired by a microphone. Paragraph [0289] describes the questions to be presented to the driver via the display and/or the audio output.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s test system sensors including a touch screen with the known technique of the sensors additionally including a microphone for acquiring a verbal response from the driver yielding the predictable results of increasing the available options for the driver to respond to a cognitive/impairment test as disclosed by Matsunami (paragraphs [0268] and [0289]).
Boult does not specifically disclose wherein the sensors include an eye-tracking camera, and wherein the cognitive response test includes an eye-tracking test in which the ECU is configured to direct the driver to look at different areas of the touch screen, and to detect a response speed of the driver via the eye-tracking camera as the driver looks at the different areas.
Patton discloses wherein the sensors include an eye-tracking camera, and wherein the cognitive response test includes an eye-tracking test in which the controller is configured to direct the driver to look at different areas of the [ ] screen, and to detect a response speed of the driver via the eye-tracking camera as the driver looks at the different areas (Paragraph [0110] describes a display to present an object that moves along a path to be tracked by a person’s eye such that a test can be used to detect irregular movement of the eyes which may be indicative of impairment.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s impairment/cognitive test with the known technique of an eye-tracking test in which the ECU is configured to direct the driver to look at different areas of the touch screen, and to detect a response speed of the driver via the eye-tracking camera as the driver looks at the different areas yielding the predictable results of detecting impairment as disclosed by Patton (paragraph [0110]).
Boult does not specifically disclose wherein the cognitive response test includes a reflex response time test in which the ECU is configured to display moving icons on the touch screen, and to simultaneously detect touch events in which the driver touches the moving icons.
Volpe discloses wherein the cognitive response test includes a reflex response time test in which the controller is configured to display moving icons on the touch screen, and to simultaneously detect touch events in which the patient/user touches the moving icons (Paragraph [0042] describes a device (of clause 32) to perform a touch screen activity of moving/dragging/repositioning image objects (causing an inherent touch on a moving displayed object), tracing a shape or path (shape or path of displayed object), rotating or manipulating multiple icons (display objects) on the touch screen display (also touch on a moving object). Paragraphs [0039] and [0043] describes clause 33 of paragraphs [0042] to regard a device to test a cognitive ability of the patient/user.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boult’s touch screen impairment test with the known technique of display moving icons on the touch screen, and to simultaneously detect touch events in which the driver touches the moving icons yielding the predictable results of testing the driver’s cognitive ability while including testing of psychomotor, movement, visual or spatial, and reading ability as disclosed by Volpe (paragraph [0039]).
Regarding claim 20, Boult discloses the motor vehicle of claim 19, further comprising a vehicle telematics unit (VTU) (Figure 1 reference impairment measurement unit 103 connected with ECU/control unit via operating system 107 as described in paragraph [0038].), wherein the ECU is configured to periodically update the calibrated baseline performance (Paragraph [0038] describes to continue to monitor each operator and uses a measured based upon deviation from the best performance of that operator (describing periodically updating).) using telematics data from the VTU (Paragraph [0038] describes the impairment measurement unit 103/VTU to regard software that is run on the control unit 108/ECU.) that is descriptive of actual driving behavior of the driver including previously-demonstrated braking, acceleration, speed, and/or velocity behavior (Paragraph [0050] describes interacting with the impairment measurement unit via the operator/driver using the steering wheel, brakes, and accelerator pedals to create operator profiles. Use of steering wheel, brakes, and accelerator pedals is a description of actual driving behavior.).

Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622